DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 2/4/2021.
 Claims 3, 7 and 8 are cancelled. Claims 1-2, 4-6 and 9-20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matteo Pedini on 3/10/2021.
The application has been amended as follows: 

1. (Currently amended) An adaptive stability control system comprising: 
	a direct current (DC) bus configured to provide bidirectional pulsed power flow and energy storage; 
	 at least one load in signal communication with the DC bus; and
	a plurality of distributed smart converters in signal communication with one another via the DC bus, each distributed smart converter configured to continuously measure an impedance 
	wherein each of the distributed smart converters integrates at least one local controller and an energy storage device, the energy storage device in signal communication with the at least one local controller and in signal communication with the DC bus without direct connection the at least one load, and 
	wherein the at least one local controller regulates the impedance of the DC bus by: 
		selectively outputting the energy from the energy storage device to the DC bus such that the DC bus delivers the energy to the at least one load based on a frequency of the energy flow, and 
		drawing the energy from the DC bus and selectively delivering the energy to the energy storage device and the at least one load independently from the energy storage device based on the frequency of the energy flow.

2. (Currently amended) The adaptive stability control system of claim 1, wherein the at least one local controller compares the measured impedance of the DC bus to a bus specification, performs load regulation in2 response to the measured impedance of the DC bus meeting the bus specification, and prioritizes the regulation of the impedance according to the adaptive control algorithm in response to the measured impedance of the DC bus not meeting the bus specification.

4. (Currently amended) The adaptive stability control system of claim 1, wherein the plurality of distributed smart converters regulate the impedance of the DC bus by varying an equivalent source impedance of the DC bus.

plurality of distributed smart converters vary the equivalent source impedance based on at least one or both of a direction of energy flow through the DC bus or [[a]] the frequency of the energy flow.

6. (Currently amended) The adaptive stability control system of claim 5, wherein the plurality of distributed smart converters control the direction of energy flow by selectively delivering energy to the DC bus and drawing energy from the DC bus.

12. (Currently amended) A method of regulating power in a distributed power system, the method comprising: 
	delivering bidirectional pulsed power flow and energy storage to and from at least one distributed smart converter among a plurality of distributed smart converters in signal communication with one another via a direct current (DC) bus; 
	continuously measuring, via the at least one distributed smart converter, an impedance of the DC bus; and 
	executing, via the at least one distributed smart converter, at least one adaptive control algorithm to regulate the impedance of the DC bus to maintain stability of the bidirectional pulsed power flow and energy storage, 
	wherein regulating the impedance of the DC bus comprises: 
		selectively outputting the energy from the energy storage device to the DC bus such that the DC bus delivers the energy to at least one load connected thereto and in signal communication with the DC bus based on [[the]] a frequency of the energy flow; and 
		drawing the energy from the DC bus and selectively delivering the energy to the energy storage device and the at least one load independently from the energy storage device based on the frequency of the energy flow.

13. (Currently amended) The method of claim 12, wherein plurality of distributed smart converters are in signal communication with one another via the DC bus, and each distributed smart converter includes at least one local controller, the at least one local controller performing operations of: 
	comparing the measured impedance of the DC bus to a bus specification; 
	performing load regulation in response to the measured impedance of the DC bus meeting the bus specification; and 
	prioritizing the regulation of the impedance according to the adaptive control algorithm in response to the measured impedance of the DC bus not meeting the bus specification

15. (Currently amended) The method of claim 14, wherein varying the equivalent source impedance is based on one or both of a direction of energy flow through the DC bus or [[a]] the frequency of the energy flow.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115